FILED
                              NOT FOR PUBLICATION                             SEP 30 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NARENDRA PRASAD,                                  No. 08-71664

               Petitioner,                        Agency No. A078-652-077

  v.
                                                  MEMORANDUM *
MICHAEL B. MUKASEY,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Narendra Prasad, a native and citizen of Fiji, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

alleging ineffective assistance of counsel. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d

889, 894 (9th Cir. 2003), we deny the petition for review.

      The BIA did not abuse its discretion in denying Prasad’s motion to reopen

because it was filed more than two years after the BIA’s May 12, 2005, order

dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and Prasad failed to

demonstrate that he acted with the due diligence required for equitable tolling, see

Iturribarria, 321 F.3d at 897 (equitable tolling available “when a petitioner is

prevented from filing because of deception, fraud, or error, as long as the petitioner

acts with due diligence”); see also Singh v. Gonzales, 491 F.3d 1090, 1096-97 (9th

Cir. 2007).

      In light of our disposition, we do not reach Prasad’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-71664